Citation Nr: 0504173	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-05 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's claim for service connection for bilateral 
hearing loss was originally denied as not well grounded by 
the RO in August 1998.  The veteran did not appeal that 
decision and it became final.  However, in December 2001, the 
veteran again requested service connection for bilateral 
hearing loss.  Since the denial became final between July 14, 
1999 and November 9, 2000, and since the veteran requested 
readjudication of his claim within two years of November 9, 
2000, his claim has been adjudicated as if the August 1998 
denial had not been made.  See Veterans Claims Assistance Act 
§ 7, subpart (b), 114 Stat. 2096, 2099 (2000).

The veteran was issued a statement of the case in January 
2003.  Later in January 2003, numerous VA medical records 
were obtained.  These included a February 1998 VA discharge 
summary and a March 2002 VA progress note.  Each noted that 
the veteran had been sent for VA audiological examinations.  
Both of those examination reports were of record, and 
considered by the January 2003 statement of the case.  The 
more recently submitted records do not contain any medical 
information pertinent to the veteran's claim for service 
connection for hearing loss which was not considered in the 
January 2003 statement of the case.  In addition, the veteran 
submitted a statement in July 2003 indicating that he wished 
to waive local jurisdiction of his claim for service 
connection for hearing loss.  Additional VA and private 
medical evidence submitted after July 2003 makes no reference 
to hearing loss.  Accordingly, the Board notes that the 
January 2003 statement of the case was sufficient, and that a 
supplemental statement of the case was not indicated.

On his March 2003 substantive appeal, the veteran indicated 
that he wished a hearing before a hearing officer at the RO.  
However, in July 2003, the veteran submitted a statement 
withdrawing his request for a hearing.  There are no 
outstanding hearing requests.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not shown in service or within a 
year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in October 2001 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  Such correspondence also apprised him as to 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The October 2001 VCAA notice letter 
was sent to the veteran prior to the April 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records and VA medical records have been 
obtained.  Furthermore, the veteran has been provided VA 
audiometric and medical examinations.  Additionally, the 
veteran's private medical records have been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran seeks service connection for bilateral hearing 
loss.  He asserts that he was exposed to the acoustic trauma 
of artillery in Vietnam.  He maintains that this in-service 
acoustic trauma caused his current hearing loss.  The record 
shows that the veteran served in the United States Army, and 
that when he served in Vietnam his military occupational 
specialty was cannoneer.

On entry to service in December 1969, audiometric examination 
of the veteran's hearing showed right ear pure tone 
thresholds of 25, 20, 15, and 25 decibels at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  Audiometric evaluation 
in the left ear revealed pure tone thresholds of 30, 25, 25, 
and 30 decibels at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  

The service records reflect no complaint, diagnosis or 
treatment for defective hearing.

At separation in December 1971, audiometric examination of 
the veteran's hearing showed right ear pure tone thresholds 
of 0, 0, 0, and 10 decibels at 500, 1,000, 2,000, and 
4,000 Hertz, respectively.  Audiometric evaluation in the 
left ear revealed pure tone thresholds of 0, 0, 0, and 0 
decibels at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  

Post service medical records reveal no complaint, diagnosis 
or treatment relating to hearing loss until February 1998.  

The veteran was provided a VA audiological examination in 
February 1998.  The veteran reported that his hearing had 
decreased over the years since the Vietnam War.  The veteran 
asserted that he had been in the artillery for two years.  
Examination revealed that the veteran had right ear pure tone 
thresholds of 5, 5, 5, 5, 25, 60, and 30 decibels at 250, 
500, 1,000, 2,000, 3,000, 4000, and 8,000 Hertz, 
respectively.  Audiometric evaluation in the left ear 
revealed pure tone thresholds of 5, 5, 10, 10, 30, 30, and 30 
decibels at 250, 500, 1,000, 2,000, 3,000, 4000, and 
8,000 Hertz, respectively.  Speech recognition ability was 
92 percent in each ear.  

On VA audiological examination in March 2002, the veteran 
reported exposure to high risk noise of artillery fire during 
his more than two years of service, and during his 18 years 
of work as a diesel engine mechanic.  Examination revealed 
that the veteran had right ear pure tone thresholds of 10, 
10, 15, 35, and 60 decibels at 500, 1,000, 2,000, 3,000, and 
4000 Hertz, respectively.  Audiometric evaluation in the left 
ear revealed pure tone thresholds of 15, 15, 20, 35, and 35 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition ability was 96 percent in 
the right ear and 94 percent in the left ear.  The VA 
audiologist noted that two audiograms obtained in December of 
1969 and 1971 revealed a slight impairment and thresholds 
within normal limits, respectively.  He noted that if that 
data was valid, the veteran's hearing loss was more likely 
due to occupational sources of noise exposure.  The examiner 
stated that the veteran had bilateral high frequency 
sensorineural hearing loss.

The veteran was provided a VA ear examination in March 2002.  
The veteran reported exposure to artillery gunfire, mortar 
fire, and bombing in service.  The veteran stated that he 
used ear plugs in service.  The veteran reported that after 
service he worked as a diesel mechanic for 21 years.  The 
veteran stated that he had some noise exposure in that line 
of work, but maintained that it was not as intense as his 
noise exposure in service.  The veteran reported that he 
first noticed hearing loss 12 to 15 years previously.  The 
diagnoses were bilateral hearing loss and tinnitus.  The 
examiner noted that the March 2002 audiometric report stated 
that audiograms obtained in December of 1969 and 1971 
revealed slight impairment and thresholds within normal 
limits respectively.  It was stated that the veteran's 
hearing loss was more likely than not due to occupational 
sources of noise exposure.

The evidence indicates that on entry to service the veteran 
had slightly impaired hearing.  However, he did not have 
hearing loss disability for VA purposes.  On discharge from 
service he was shown to have better hearing than upon entry 
to service.  The veteran was not shown to have hearing loss 
disability, as defined by VA, or clinical demonstration of 
decline in hearing ability during service or within one year 
of discharge from service.  The medical evidence does not 
show hearing loss disability for VA purposes until the 
February 1998 VA audiometric examination, more than 27 years 
after discharge from service.  None of the medical evidence 
of record relates the veteran's current hearing impairment to 
his military service.  A VA audiologist has expressed the 
opinion that the veteran's hearing loss is due to his 
occupational noise exposure after discharge from service, 
rather than due to service.  The veteran's own opinion that 
his hearing loss is due to service is not competent evidence, 
as he is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that service 
connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
veteran has not received VCAA notice with respect to his 
claim for service connection for tinnitus.  He has not 
received notice of the information and evidence necessary to 
substantiate this claim, or notice of which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA. 

Accordingly, this case is remanded for the following:

1.  Send the veteran VCAA notice in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for service 
connection for tinnitus, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should readjudicate the 
veteran's claim for service connection 
for tinnitus considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the January 2003 statement of the 
case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


